              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :   Crim. No. 1:18-CR-0068
                                     :
                                     :
                 v.                  :
                                     :
                                     :
RALPH MCDANIEL GILES, SR.            :   Judge Sylvia H. Rambo

                                ORDER

      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Defendant’s motion to dismiss the enhanced penalty under the

Armed Career Criminal Act (Doc. 41) is DENIED.


                                          s/Sylvia Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge

Dated: June 12, 2019




                                    1
